Exhibit 10.1
(HealthMarkets, Inc.) [c05547p0554701.jpg]
August 27, 2010
Mr. Steven P. Erwin
9151 Boulevard 26
North Richland Hills, Texas 76180
Dear Steven:
This letter is to confirm our agreement and understanding that, following your
retirement as chief financial officer (“CFO”) of HealthMarkets, Inc. (the
“Company”) on or about October 1, 2010, you will continue to be employed by the
Company through the end of the “Initial Employment Term” under the employment
agreement by and between you and the Company, dated as of September 8, 2009 (the
“Employment Agreement”), which is December 31, 2010.
From the date of your retirement as CFO through December 31, 2010, your
Employment Agreement will remain in full force and effect and you will continue
to be entitled to compensation and benefits provided thereunder, including your
Retention Payment (as defined in your Employment Agreement) which will vest in
accordance with its existing terms and will be paid to you on December 31, 2010.
Notwithstanding the foregoing, by executing this letter, you waive your right to
terminate your employment for Good Reason under clauses (i) and (vi) of the
definition of Good Reason set forth in Section 24(u) of the Employment Agreement
as a result of your no longer serving as CFO of the Company.
The term of your Employment Agreement will not be extended beyond the initial
employment term. Therefore, your Employment Agreement will expire by its terms
on December 31, 2010 and, as of such date, you will no longer be an employee of
the Company.
This letter agreement will be governed by, and construed in accordance with, the
laws of the State of Delaware, without reference to its principles of conflict
of laws. This letter agreement may be signed in separate counterparts, each of
which will be binding on the parties who are signatory to any counterpart.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
HealthMarkets® is the brand name for products underwritten and issued by the
insurance subsidiaries of HealthMarkets, Inc. -The Chesapeake Life Insurance
Company®, Mid-West National Life Insurance Company of Tennessee SM and The MEGA
Life and Health Insurance Company. SM

 

 



--------------------------------------------------------------------------------



 



Mr. Steven P. Erwin
August 27, 2010
Page 2
By signature below, the Company agrees to the foregoing. This letter agreement
shall be binding and effective as of the date hereof.

            Yours sincerely,

HealthMarkets, Inc.
      By:   /s/ Phillip J. Hildebrand                         Name:   Phillip J.
Hildebrand        Title:   President and CEO     

Acknowledged and accepted:
_______________________

 

 